NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      DEC 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 16-30024

                  Plaintiff-Appellee,            D.C. No. 9:15-cr-00015-DLC

   v.
                                                 MEMORANDUM*
 DAVID LAWRENCE JENSEN,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        David Lawrence Jensen appeals from the district court’s judgment and

challenges the 84-month sentence imposed following his guilty-plea conviction for

being a felon in possession of firearms and ammunition, in violation of 18 U.S.C.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 922(g)(1), and 924(a)(2), (d). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Jensen contends that the district court erred by imposing a four-level

enhancement under U.S.S.G. § 2K2.1(b)(6)(B) for possession of a firearm in

connection with a burglary. We review for clear error, see United States v.

Newhoff, 627 F.3d 1163, 1170 (9th Cir. 2010), and hold there is none. The record

reflects that a stolen gun was found in Jensen’s residence, a credit card was stolen

from the theft victim in the same incident, and an individual driving a car that fit

the description of Jensen’s car used the stolen credit card on the day on which the

victim reported the theft. The district court did not clearly err in holding that this

evidence was sufficient, by a preponderance of the evidence, to establish that

Jensen took a firearm during the course of a burglary. See id. (district court’s

inference that defendant stole a firearm was reasonable based on circumstantial

evidence, which “can prove a sentencing fact”).

   AFFIRMED.




                                           2                                     16-30024